Citation Nr: 1001869	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-23 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for a right 
knee disability.

2.  Entitlement to an initial compensable rating for a left 
knee disability.
 
3.  Entitlement to an initial compensable evaluation for an 
ingrown right toenail.

4.  Entitlement to an initial compensable evaluation for a 
right side inguinal hernia scar.

5.  Entitlement to an initial compensable evaluation for a 
lumbar spine disability.

6.  Entitlement to an initial compensable evaluation for left 
wrist tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active duty from April 13, 1999 to May 26, 
1999, and from November 2001 to April 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania. 

In September 2009, the Veteran testified during a hearing 
before the undersigned that was conducted via video 
conference.  A transcript of the hearing is of record.

The issues of entitlement to increased ratings for the 
Veteran's service-connected knee and lumbar spine 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of his appeal as to the claim 
of entitlement to an increased initial evaluation for an 
ingrown right toenail was requested.

2.  In September 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of his appeal as to the claim 
of entitlement to an increased initial evaluation for a right 
side inguinal hernia scar was requested.

3.  In December 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
Veteran that a withdrawal of his appeal as to the claim of 
entitlement to an increased initial evaluation for left wrist 
tendonitis was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of an initial evaluation for 
an ingrown right toenail, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of an initial evaluation for a 
right side inguinal hernia scar, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, as to the issue of an initial evaluation for 
left wrist tendonitis, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).

In a signed statement dated in December 2007, it was 
indicated that the Veteran wished to withdraw his claim for 
an initial compensable evaluation for left wrist tendonitis.  
During his September 2009 hearing before the undersigned, it 
was indicated that the Veteran wished to also withdraw the 
issues of entitlement to initial compensable evaluations for 
an ingrown right toenail and a right side inguinal hernia 
scar, as well as his claim for a compensable evaluation for 
left wrist tendonitis.  Accordingly, the Board does not have 
jurisdiction to review these appeals, and they are therefore 
dismissed.


ORDER

The appeal of entitlement to an initial compensable 
evaluation for an ingrown right toenail is dismissed.

The appeal of entitlement to an initial compensable initial 
evaluation for a right side inguinal hernia scar is 
dismissed.

The appeal of entitlement to an initial compensable 
evaluation for left wrist tendonitis is dismissed.


REMAND

As to the Veteran's claims of entitlement to increased 
ratings for right and left knee and lumbar spine 
disabilities, the Veteran indicated, during his Board hearing 
testimony in September 2009 that he recently received 
treatment for these conditions at VA facilities in both 
Allentown and Wilkes Barre, Pennsylvania.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  As such, these issues must be remanded in order 
that these relevant records may be associated with the 
Veteran's claims file.

In addition, during the Veteran's September 2009 hearing, he 
indicated that all of his disabilities had increased in 
severity since his last VA examination that was performed in 
December 2007, over two years ago.  As such, the Board finds 
that this claim must also be remanded in order that the 
Veteran may be provided with a new VA examination to assess 
the current severity and all manifestations of his service 
connected knee and lumbar spine disabilities.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.	Obtain all medical records regarding 
the Veteran's treatment at the VA 
medical facilities in Allentown and 
Wilkes Barre, Pennsylvania, for the 
period from 2007 to present, and any 
additional records from any other VA 
medical facility or private medical 
provider identified by him.

2.	Schedule the Veteran for appropriate VA 
examination, preferably performed by a 
physician(s) (e.g. orthopedist, 
neurologist) to determine the current 
severity and all manifestations of his 
service-connected left and right knee 
status post meniscal repairs and 
subluxation L4-L5 lumbar spine.  The 
claims folder and a copy of this Remand 
should be made available to the 
examiner for review before the 
examination.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  

a.	Lumbar Spine: The examiner(s) 
should describe all manifestations 
of the Veteran's service-connected 
subluxation L4-L5 lumbar spine 
disability.  The examiner(s) 
should indicate whether there is 
incapacitation due to back 
pathology, detail ranges of 
motion, detail any neurological 
findings, to include the nerves or 
nerve groups affected, and 
otherwise describe all pertinent 
findings and symptoms.  

i.	The examiner(s) should 
indicate if there functional 
loss due to pain, weakness, 
excess fatigability, or 
incoordination.  The 
physician(s) should inquire 
as to whether the Veteran 
experiences flare-ups as to 
the disability.  If so, to 
the extent possible, any 
additional functional loss or 
limitation of motion during 
such flare- ups should be 
described.  If this is not 
feasible, the physician(s) 
must so state, and otherwise 
describe all pertinent 
findings and symptoms, 
including whether there is 
evidence of unfavorable 
ankylosis of the entire 
thoracolumbar spine.

ii.	The examiner(s) should also 
indicate if the disability 
results in radiculopathy to 
one or both of the lower 
extremities.  If so, the 
examiner(s) should describe 
the extent and effect of such 
radiculopathy.

iii.	The examiner(s) should also 
provide an opinion concerning 
the impact of the Veteran's 
lumbar spine disability on 
his ability to work, if any.

b.	Left and Right Knee 
Disabilities:The examiner(s) 
should elicit all of the Veteran's 
subjective complaints regarding 
his service- connected left and 
right knee disabilities, and offer 
an opinion as to whether there is 
adequate pathology to support the 
level of each complaint.

i.	In reporting the results of 
range of motion testing of 
the Veteran's left and right 
knees, the examiner should 
identify any objective 
evidence of pain and, to the 
extent possible, the examiner 
should assess the degree of 
severity of any pain. The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should 
also be described by the 
examiner(s).  If feasible, 
the examiner(s) should assess 
the additional functional 
impairment due to weakened 
movement, excess 
fatigability, or 
incoordination in terms of 
the degree of additional 
range of motion loss of the 
left and right knees.

ii.	The examiner(s) should also 
express an opinion concerning 
whether there would be 
additional limits on 
functional ability of the 
service-connected left and 
right knees on repeated use 
or during flare-ups (if the 
Veteran describes flare-ups), 
and, to the extent possible, 
provide an assessment of the 
functional impairment on 
repeated use or during flare-
ups.  If feasible, the 
examiner should assess the 
additional functional 
impairment on repeated use or 
during flare- ups in terms of 
the degree of additional 
range of motion loss.

iii.	The examiner(s) also should 
provide an opinion concerning 
the degree of severity of any 
instability or subluxation of 
the left and right knees.  
The examiner(s) should also 
determine if the left or 
right knee locks and, if so, 
the frequency of the locking.

iv.	The examiner(s) should also 
provide an opinion concerning 
the impact of the Veteran's 
left and right knee 
disabilities on his ability 
to work, if any.

c.	A rationale should be provided for 
all opinions rendered by the 
examiner(s).

3.	Re-adjudicate the Veteran's claims of 
entitlement to initial compensable 
rating for his service connected left 
and right knee and lumbar spine 
disabilities.  If any benefits sought 
are not granted, the Veteran should be 
furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified by the RO; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2009).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D.J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


